Citation Nr: 0124095	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides, to include 
Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for cervical radiculopathy as a result of exposure 
to herbicides, to include Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1966 to July 1968.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision from the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Philadelphia, Pennsylvania 
(hereinafter RO).


REMAND

By a May 1994 rating action, the RO denied entitlement to 
service connection for a cervical spine disorder, with 
radiculopathy, as due to Agent Orange exposure.  The veteran 
was notified of the denial of this issue, but did not appeal 
that decision.  As such, the decision as to that issue became 
final.  38 U.S.C.A. § 7105 (West 1991).

This matter is presently before the Board on appeal from a 
January 1999 rating decision.  The Board notes that in the 
January 1999 decision, the RO addressed the underlying 
question of entitlement to service connection for cervical 
radiculopathy as a result of exposure to herbicide, and 
stated that entitlement to service connection for "cervical 
radiculopathy on a direct basis" had previously been denied.  
This is significant to the Board because the preliminary 
question whether a previously denied claim should be reopened 
is a jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Id. at 1383.

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for cervical radiculopathy as due to 
exposure to Agent Orange, the Board points out that the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2000).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the present case, a review of the record shows that the 
veteran was issued a statement of the case in June 2001; 
however, that document did not provide the veteran with 
notice of the laws and regulations governing claims to 
reopen.  Thus, the veteran and his representative have not 
yet been afforded an opportunity to present argument and/or 
evidence on this question, nor have they been provided a 
statement of the case with respect to this issue.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (2000).

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim of entitlement 
to service connection for peripheral neuropathy as due to 
herbicide exposure.  As these procedures could not have been 
followed by the RO at the time of the January 1999 rating 
decision, and as these procedures are more favorable to the 
veteran than those previously in effect, further development 
is in order.  Bernard, 4 Vet. App. at 392-94; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097-98.  Although the 
veteran was afforded VA examinations in conjunction with his 
claim of entitlement to service connection for peripheral 
neuropathy, the Board does not find these examinations to be 
adequate for appellate purposes.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Additionally, further development 
and opinions are necessary regarding the private healthcare 
report dated in 1999.  

Thus, the case is remanded to the RO for the following 
actions:

1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence or 
argument with regard to reopening the 
claim of entitlement to service 
connection for cervical radiculopathy, 
including the right to have a personal 
hearing on the question whether new and 
material evidence has been submitted.

2.   The RO should contact the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim of entitlement to peripheral 
neuropathy, to include evidence that he 
currently has peripheral neuropathy, 
and/or evidence which provides a 
relationship between peripheral 
neuropathy and his period of active 
military service, to include as due to 
exposure to Agent Orange.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO should request that R. 
DeMarino, D.C. provide the medical bases 
and supporting authority for his opinion 
that the conditions of "poly 
neuropathics, extreme temperature 
difference, 2 point discrimination, and 
abnormal vibratory senses," are "likely 
. . . the result of Agent Orange 
exposure."  Additionally, all pertinent 
examination and treatment records 
regarding the treatment Dr. DeMarino 
provided the veteran, should be obtained 
and associated with the claims file.  

4.  Thereafter, the veteran should be 
afforded the appropriate VA examination 
to determine the etiology of any 
peripheral neuropathy found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is as least as likely as 
not that any diagnosed peripheral 
neuropathy is related to the veteran's 
active duty service, to include due to 
exposure to Agent Orange.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
above requested development, to include 
the examination report, to ensure that it 
is in compliance with the directives of 
this remand.  If the requested 
development is deficient, the RO should 
implement corrective procedures.

7.  The RO should determine if new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for cervical 
radiculopathy.  If the claim is reopened, 
the RO should consider that claim on the 
merits and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
is completed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326).  

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R.P.HARRIS
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


